      Case 5:17-cv-03313-EJD Document 115 Filed 12/04/18 Page 1 of 4



 1 MCGUIREWOODS LLP                         WILMER CUTLER PICKERING
   DAVID S. REIDY (SBN 225904)               HALE AND DORR LLP
 2 AARON R. MARIENTHAL (SBN 273154)
   JAMIE D. WELLS (SBN 290827)              Christopher T. Casamassima (SBN 211280)
 3 Two Embarcadero Center                   Rebecca A. Girolamo (SBN 293422)
   Suite 1300                               350 South Grand Avenue, Suite 2100
 4 San Francisco, CA 94111-3821             Los Angeles, CA 90071
   Telephone: 415.844.9944                  Telephone: 213.443.5300
 5 Facsimile: 415.844.9922                  Facsimile: 213.443.5400
   Email: dreidy@mcguirewoods.com
 6 Email: amarienthal@mcguirewoods.com      Email: chris.casamassima@wilmerhale.com
   Email: jwells@mcguirewoods.com           Email: becky.girolamo@wilmerhale.com
 7
   Attorneys for Plaintiff                  Hallie B. Levin (admitted pro hac vice)
 8 TIBCO Software Inc.                      7 World Trade Center
                                            250 Greenwich Street
 9                                          New York, New York 10007
10                                          Telephone: 212.230.8800
                                            Facsimile: 212.230.8888
11                                          Email: hallie.levin@wilmerhale.com

12                                          Attorneys for Defendant
                                            GAIN Capital Group, LLC
13

14
                              UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16

17 TIBCO SOFTWARE INC.                        CASE NO. 5:17-CV-03313-EJD
18              Plaintiff,                    STIPULATION AND [PROPOSED]
                                              ORDER FOR DISMISSAL WITH
19       vs.                                  PREJUDICE
20 GAIN CAPITAL GROUP, LLC; and Does 1
   to 10 inclusive,
21
                  Defendants.
22

23

24

25

26

27

28
                                                1
               STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                  Case No.: 5:17-CV-03313-EJD
        Case 5:17-cv-03313-EJD Document 115 Filed 12/04/18 Page 2 of 4



 1          IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, THROUGH

 2 THEIR ATTORNEYS OF RECORD:

 3          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff TIBCO

 4 Software Inc. (“TIBCO”) and Defendant GAIN Capital, LLC (“GAIN”) hereby stipulate that this

 5 action, all claims that TIBCO asserted against GAIN in this action, and all counterclaims that

 6 GAIN asserted against TIBCO in this action shall be dismissed with prejudice. Each party shall

 7 bear its own costs and fees.

 8          IT IS SO STIPULATED, through Counsel of Record.

 9

10 DATED: December 4, 2018                     MCGUIREWOODS LLP

11

12                                             By: /s/Jamie D. Wells
                                                   Jamie D. Wells
13                                                 Attorneys for Plaintiff
                                                   TIBCO Software Inc.
14

15

16 DATED: December 4, 2018                     WILMER CUTLER PICKERING HALE AND DORR
                                               LLP
17

18
                                               By: /s/ Christopher T. Casamassima
19                                                 Christopher T. Casamassima
                                                   Attorneys for Defendant
20                                                 GAIN Capital Group, LLC
21

22          I attest that all signatories listed above, and on whose behalf this Stipulation is submitted,
     have concurred in and authorized the filing of the Stipulation.
23

24
                                                /s/ Jamie D. Wells
25                                                Jamie D. Wells
26

27

28
                                                   2
                  STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                     Case No.: 5:17-CV-03313-EJD
       Case 5:17-cv-03313-EJD Document 115 Filed 12/04/18 Page 3 of 4



 1                                        [PROPOSED] ORDER
 2          After reviewing the parties’ Stipulation for Dismissal pursuant to 41(a)(1)(A)(ii) of the

 3 Federal Rules of Civil Procedure, and finding good cause presented, the Court hereby GRANTS

 4 the parties’ stipulation and DISMISSES the entire action, including all claims and counterclaims

 5 asserted, WITH PREJUDICE. Each party shall bear its own costs and fees.

 6          IT IS SO ORDERED.
 7

 8 Dated:
                                                          Edward J. Davila
 9                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
                  STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                     Case No.: 5:17-CV-03313-EJD
       Case 5:17-cv-03313-EJD Document 115 Filed 12/04/18 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on December 4, 2018, I electronically transmitted the foregoing

 3 document to the Clerk’s Office using the CM/ECF System for filing and service via transmittal of a

 4 Notice of Electronic Filing.

 5         I declare under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7         Executed on December 4, 2018, at San Francisco, California.

 8

 9                                                           /s/ Jamie D. Wells
                                                               Jamie D. Wells
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
                 STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                    Case No.: 5:17-CV-03313-EJD
